Citation Nr: 0739778	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran served on the USS Ranger, an aircraft carrier, 
during the great majority of his period of active duty from 
January 1968 to December 1971, including his tour of duty 
offshore Vietnam.  His DD Form 214 indicates that of his 3 
years and 10 months on active duty, 3 years and 7 months 
consisted of foreign and/or sea service.  In July 2000, the 
service department furnished to the RO a history and deck log 
extracts concerning the USS Ranger that describes activities 
occurring during the veteran's tour of duty.  These records 
reflect that the USS Ranger was heavily involved in combat 
support operations in Vietnam, including the frequent landing 
and take-off of combat aircraft.  

At his September 2005 RO hearing, the veteran described 
exposure to aircraft noise while working on the deck of the 
USS Ranger.  He recalled one incident of noise exposure where 
the noise was "deafening" and "all but put me to my 
knees."  See September 2005 RO hearing transcript (Tr.) at 
page 3.  He described going below deck and holding his ear.  
Tr. at 3.  He testified that going to sick bay was 
discouraged.  Tr. at 3.  He also described frequent but 
significant aircraft noise exposure of a lesser intensity.  
He asserted that he had experienced ringing in his left ear 
since 1971.  Tr. at 7.

Service medical records document clearly that the veteran 
experienced a left ear hearing loss during service.  The 
veteran submitted his initial claim for compensation, a claim 
for service connection for hearing loss, in May 1993.  
Service connection for left ear hearing loss was granted in 
August 1993, since the evidence showed onset of left ear 
hearing loss during service.

At a July 1993 VA examination, in the section of the report 
pertaining to tinnitus, the examiner wrote "none present."  
This was the sole notation in the examination report 
pertaining to tinnitus.

A January 2003 VA audiogram includes a diagnosis of tinnitus.

At an April 2005 VA examination, the examiner opined that the 
veteran's tinnitus did not begin during active service, 
reasoning that the veteran's service medical records were 
negative for tinnitus and that the veteran "denied tinnitus 
in his 1993 compensation and pension examination."

An August 2005 private audiology treatment record includes a 
diagnosis of tinnitus at approximately 3,000 to 4,000 hertz.

The veteran contends that he did not report that he had 
tinnitus at his July 1993 VA examination because he did not 
know what tinnitus was.  This contention has some support in 
the record.  In the veteran's April 2004 claim for 
compensation, the veteran did not request entitlement to 
service connection for tinnitus, but rather sought 
entitlement to service connection for "the ringing in my 
ears."
 
In a letter received in September 2005, the veteran's 
treating audiologist related a reasonably accurate history of 
the veteran's noise exposure, and the results of audiological 
testing, including testing for tinnitus.  He concluded that 
the veteran's tinnitus "may or may not have been caused by 
his exposure to noise in Vietnam, but I'm not sure it can be 
ruled out completely."

In evaluating the evidence in this case and the credibility 
of the veteran, the Board has carefully considered the 
guidance set forth at 38 C.F.R. § 3.102, Reasonable Doubt.  
Under this provision, mere suspicion or doubt as to the truth 
of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, is 
not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See 38 C.F.R. § 3.102.

In this case, the veteran supported combat aircraft in 
Vietnam, was subject to acoustic trauma, and has been 
service-connected for hearing loss likely related to that 
acoustic trauma.  The basic incident, one particularly 
distressing incident of acoustic trauma, arose as a matter of 
combat support and, in the Board's view, was a "similarly 
strenuous condition," see 38 C.F.R. § 3.102.  Tinnitus is 
among the probable results of acoustic trauma sufficient to 
induce hearing loss.  Id.  This case turns on the veteran's 
competence to report ringing in his ears from 1971 forward 
and his credibility in so doing.  The Board finds that the 
veteran is uniquely competent to report such ringing, and 
that, while his credibility may have come under suspicion, 
his contentions have not come under impeachment or 
contradiction by evidence or known facts.  Id.  To the extent 
he did not report tinnitus at an earlier date, his contention 
that he did not know what tinnitus was has a reasonable basis 
in the record, since in his April 2004 claim, even after 
having been diagnosed with tinnitus, he sought service 
connection for "the ringing in my ears" rather than 
tinnitus.

In sum, the Board affords the veteran reasonable doubt in 
this case, and finds that the evidence is in equipoise as to 
whether his tinnitus began during active service.  
Accordingly, entitlement to service connection for tinnitus 
is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


